Citation Nr: 0512512	
Decision Date: 05/06/05    Archive Date: 05/18/05

DOCKET NO.  03-37 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for status post 
right rotator cuff repair with chronic acromioclavicular 
joint, currently evaluated as noncompensable.    

2.  Entitlement to an increased evaluation for status post 
distal clavicle resection and rotator cuff repair, left 
shoulder, currently evaluated as noncompensable.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from December 1985 to November 
2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In March 2005, the veteran was afforded a hearing before the 
undersigned Veterans Law Judge.  


REMAND

The Board notes that the last VA examinations conducted 
regarding the issues on appeal are dated in May 2002.  During 
the course of his hearing on appeal, the veteran provided 
testimony that suggested his bilateral shoulder disabilities 
were more severe than that which was present of the last 
examination.  The Board has determined that the veteran 
should be afforded a new VA examination in order to ascertain 
the current nature and severity of the conditions on appeal.  

Additionally, it is noted that separate, compensable 
evaluations may be warranted for individual scars that are 
tender, painful, poorly nourished, ulcerated, or that limit 
the function or movement of the body part affected.  See 
Esteban, supra.  It is further noted that the rating criteria 
for scars were changed, effective August 30, 2002.  See 67 
Fed. Reg. 49590- 49599 (July 31, 2002).  The veteran, indeed, 
has scarring associated with the conditions on appeal, and 
stated that they were tender and painful in the March 2005 
Board hearing.  Thus, an additional VA examination should be 
conducted to ascertain the nature and severity of such scars.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  Schedule the veteran for a VA 
examination in order to ascertain the 
nature and severity of his service-
connected right and left shoulder 
disabilities to include an adequate 
description of all scarring associated 
therewith.  All signs and symptoms of his 
shoulder disabilities should be described 
in detail.  Furthermore, in addition to 
addressing range of motion, the examiner 
is requested to specifically address the 
extent, if any, of functional loss due to 
pain, incoordination, weakness, pain on 
flare-ups and fatigability with use.  If 
feasible such findings should be 
portrayed in terms of degrees of 
additional loss of motion.  With 
reference to the surgical scars, the 
examiner should provide a measurement, in 
square inches, of the area encompassed by 
the scar and whether the scars are 
unstable, tender, painful on examination 
or objective demonstration, poorly 
nourished with repeated ulceration, and 
whether any of the scars result in 
limitation of function of the part 
affected.  The claims folder and a copy 
of this remand must be made available to 
the examiner prior to the examination for 
review.  Such review should be indicated 
on the examination report.        

2.  Thereafter, readjudicate the claims 
on appeal with consideration being given 
to both the new and old rating criteria 
for evaluating scars.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC) which covers all evidence 
received since issuance of the last SSOC 
and which adequately informs the veteran 
of the new criteria for evaluating scars.  
An appropriate period of time should be 
allowed for response.    

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




